DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1-4, 7-8 and 13-14 are pending and currently under examination.
Applicant claims a spray device comprising a body, reservoir, actuator, exit orifice, valve, silicone oil, and an antiperspirant composition contained therein.  Said composition comprising a propellant, percentages and properties thereof and a carrier.  Applicant further claims additional propellant properties, said propellant as A-17 or a combination of hydrocarbons and HFO1234 or HFO1234 by itself, said carrier comprising a volatile or non-volatile silicone fluid, a concentration of non-volatile silicone fluid, and narrower propellant percentages.  The antiperspirant composition possesses a viscosity of from about 2,000 to about 50,000 centipose.  The antiperspirant contains a liquid activator that comprises a combination of a first and second liquid, such as isopropyl myristate and C12-15 alkyl benzoate.  
The claims will be given their broadest reasonable interpretation.
Terminal Disclaimer
The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,766,646 and 10,787,283 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 7-8 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 15-18, 22, 28-29, 33, 36, 38-39 and 41-43 of U.S. Application No. 14/307,447 (hereinafter ‘447) in view of Orr et al. and Knopeck et al. Claims 1, 5, 15-18, 22, 28-29, 33, 36, 38-39 and 41-43 of ‘447 teach a hand held spray device that contains a body comprising a reservoir, an actuator and a valve wherein the composition being stored in the reservoir comprises a propellant in amounts which overlap with amounts instantly claimed, a liquid carrier that comprises the instantly claimed non-volatile silicone fluid, liquid activation enhancer, where a combination of isopropyl myristate and C12-15 benzoate would have been easily envisaged from the disclosure of ‘447, a liquid fragrance material in the amount claimed, an antiperspirant active and the claimed viscosity, but fail to specifically teach the claimed propellant(s).  Orr et al. suggests inclusion of a butane propellant as well as a volatile silicone, and Knopeck et al. suggest use of the claimed propellants in a deodorant spray.  Thus, claims 1-4, 7-8 and 13-14 would have been obvious over the disclosure of 1, 5, 15-18, 22, 28-29, 33, 36, 38-39 and 41-43 of ‘447 in view of Orr et al. and Knopeck et al.
This is a provisional non-statutory double patenting rejection. 
Response to Arguments
As noted above, the terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,766,646 and 10,787,283 was reviewed and accepted.  Thus, the ODP rejections involving these two patents are hereby withdrawn.  Based upon the newly submitted amendments, an ODP rejection over co-pending application 14/307466 was necessary and was thus included in this Office Action.
Applicant traverses the 103 rejections of record on account of the amendments which have rendered the 103 rejections no longer necessary as the claims are now commensurate in scope with unexpected results set forth in the declaration received 06/06/2019. These arguments were found persuasive and the 103 rejections are hereby withdrawn.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699